DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-20 are pending and presented for examination.
The Instant application is named as a divisional application of 16/320,318 (hereinafter, “Parent Application”). However, no restriction was made in the Parent Application. It appears that the Instant application should be a continuation.

Claim Interpretation
In claim 12, “synthetic graphite” is being construed as being equivalent to reduced graphene oxide as there is no disclosure of the synthetic graphite being free of oxygen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9938150 to Zhang et al. (cited by applicants; hereinafter, “Zhang at __”) in view of WO2015179806 to Targett et al. (hereinafter, “Targett at __”; cited and provided by applicants). Claims 9-17 and 19 are rejected over the same but also evidenced by US PG Pub No. 20160060122 to Tour for the amount of Si and Al in anthracite (Tour at “Table 3”).
Regarding claims 1 and 2, Zhang discloses a method of making reduced graphene oxide (Zhang at “Abstract”) from coal (ultra-clean anthracite, Id.) comprising:
Oxidizing coal to form a coal oxide (anthracite oxide, Zhang at “Execution Example 1” and generally columns 3-5);
Centrifuging the coal oxide (Zhang at 4:20-25) and collecting the graphene oxide; and
Reducing the graphene oxide to form reduced graphene oxide (Zhang at 4:58-65).
However, Zhang does not expressly state thermally processing the coal at a temperature of at least 300 F.
Targett in a method of treating coal discloses heating coal to 400-700 C in an inert atmosphere to remove mercury (Targett at [0064], [0067] and [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Zhang in view of the mercury removal of Targett. The teaching or suggested motivation in doing so being upgrading of the coal (Targett at [0005]).
Concerning claim 3, Zhang discloses sulfuric and nitric acid (3:55) to oxidize.
As to claims 4 and 5, the coal is mixed with the sulfuric/nitric acid and stirred before being mixed with potassium permanganate, further stirred, diluted with water, and then hydrogen peroxide is added thereto (Zhang at 3:40-4:40); Performing a first centrifugation of the mixed solution with the hydrogen peroxide (Zhang at 4:32); and Separating a supernatant of coal oxide therefrom (Zhang at 4:32-50).
As to claim 6, sonication of the GO and hydrothermal treatment is performed (pyrohydrolysis of the obtained GO, Zhang at 4:3035 & 4:47-50, the microwave oven meets a general reactor as required by the claim).
Concerning claim 7, Zhang heats to 40 C (“Execution Example 1”), Targett discloses a mercury removal reactor which requires heating to 400 C and contacting the coal with an inert gas to remove at least a portion of the mercury from the coal (Targett at [0064], [0067] and [0101]).
Turning to claims 9-17 and 19, anthracite has known impurities (nitrogen, Zhang at 2:30) in it and given no disclosure of their removal the presence of these dopants in the rGO are considered to be met absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". Tour discloses that the impurity loading in anthracite for Al and SI is 3.15 and 4.62% respectively so a level less than this would be wholly expected. This also provides a basis for rejecting claims 12-17 and 19 as the graphene produced would be expected, absent a step of purification, to have the same dopant concentration given usage of the same starting coal material and that doping results in point defect formation as dopants produce extrinsic point defects.
With respect to claim 18, removal of mercury via the combination of Zhang and Targett, one of ordinary skill in the art would expect the impurity concentration of mercury (or other impurities claimed) in the graphene oxide obtained to be within 0.1-15 atomic % absent evidence to the contrary.
Targett in a method of treating coal discloses heating coal to 400-700 C in an inert atmosphere to remove mercury (Targett at [0064], [0067] and [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Ye in view of the mercury removal of Targett. The teaching or suggested motivation in doing so being upgrading of the coal (Targett at [0005]).

Claims 1, 3 and 7-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Badngape Engineering of Coal-Derived Graphene Quantum Dots” to Ye et al. (hereinafter, “Ye at __”; cited and provided in parent) in view of Targett with Tour as an evidentiary reference to the impurities in anthracite.
Regarding claims 1, 3, 9-17 and 19, Ye discloses a method of producing rGO from coal (GQDs are formed which are considered to meet both synthetic graphene for claim 12 and reduced rGO for claim 17 as discussed in the parent Office Action dated 27 February 2020 which is hereby incorporated by reference in its entirety; Ye at S3) comprising:
Oxidizing coal in sulfuric acid/nitric acid to form a coal oxide (anthracite oxide, Id.); and
Forming rGO from the coal oxide. While the claim further requires “the rGO comprising a predetermined concentration of less than about 15 atomic % of one or more impurity atoms”, Tour discloses hat the impurity loading in anthracite for Al and SI is 3.15 and 4.62% respectively so a level less than this would be wholly expected. This also provides a basis for rejecting claims 12-17 as the graphene produced would be expected, absent a step of purification, to have the same dopant concentration given usage of the same starting coal material and that doping results in point defect formation as dopants produce extrinsic point defects. See supra regarding MPEP 2112 V. 
However, Ye does not expressly state thermally processing the coal at a temperature of at least about 300 F.
Concerning claim 7, Zhang heats to 40 C (“Execution Example 1”), Targett discloses a mercury removal reactor which requires heating to 400 C and contacting the coal with an inert gas to remove at least a portion of the mercury from the coal (Targett at [0064], [0067] and [0101]).
Turning to claim 8, 1.6-10% yields are produced (Ye at 3044 R col).
With respect to claim 18, removal of mercury via the combination of Zhang and Targett, one of ordinary skill in the art would expect the impurity concentration of mercury (or other impurities claimed) in the graphene oxide obtained to be within 0.1-15 atomic % absent evidence to the contrary.

Claims 1, 3, 7, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN105836739 to Xu et al. (hereinafter, “Xu at __”; cited and provided in parent) in view of Targett.
Regarding claims 1, 9-15 and 17, Xu discloses a method of producing reduced graphene oxide (Xu at “Embodiment 1” owing to the O content) comprising:
Thermally processing anthracite (Id.); and
Forming rGO from the coal oxide which has an impurity concentration of ~0.1~15 atomic % (10.72% (6.66% nitrogen, 3.28% for S, 0.78% for P), Id.). This yields a product that also covers claims 12-14 and 17, note that there is an overlap of ranges for claim 16 for the doping percentage (which is prima facie obvious, see MPEP 2144.05) and that atomic doping results in point defect formation as discussed supra.
However, Xu does not expressly state heating to a temperature of at least 300 F to thermally oxidize the coal.
Targett in a method of treating coal discloses heating coal to 400-700 C in an inert atmosphere to remove mercury (Targett at [0064, [0067], [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Xu in view of the mercury removal of Targett. The teaching or suggested motivation in doing so being upgrading of the coal (Targett at [0005]).
As to claim 3, sulfuric acid and nitric acid are utilized to oxidize (Xu at “Embodiment 1”).
Concerning claim 7, Xu heats to 100 C (“Embodiment 1”), Targett discloses a mercury removal reactor which requires heating to 400 C and contacting the coal with an inert gas to remove at least a portion of the mercury from the coal (Targett at [0064], [0067] and [0101]).

Claims 1, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over “High Yield Synthesis of Aspect Ratio Controlled Graphenic Materials from Anthracite Coal in Supercritical Fluids” to Sasikala et al. (hereinafter, “Sasikala at __”) in view of Targett.
As to claims 1 and 9-11, Sasikala discloses a method of producing rGO (vis a vis GQDs, Sasikala at 5301) comprising:
Oxidizing anthracite to form anthracite oxide (via scw; Id.); and
Forming rGO vis a vis GQDs from the anthracite oxide, the rGO comprising a predetermined concentration of less than about 15 atomic % of one or more impurity atoms derived from the anthracite (Id. & “Supplemental Figure 2 and 6” as sodium is present at 4% and nitrogen at 9% which will be reduced from treatment). As discussed infra, there would be an expectation that the oxidation and subsequent treatment would reduce the impurity concentration to within the instantly claimed range (~0.1~10%).
However, Sasikala does not expressly state heating to a temperature of at least 300 F to thermally oxidize the coal.
Targett in a method of treating coal discloses heating coal to 400-700 C in an inert atmosphere to remove mercury (Targett at [0064, [0067], [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Sasikala in view of the mercury removal of Targett. The teaching or suggested motivation in doing so being upgrading of the coal (Targett at [0005]).
As to claim 7, Targett discloses a mercury removal reactor which requires heating to 400 C and contacting the coal with an inert gas to remove at least a portion of the mercury from the coal (Targett at [0064], [0067] and [0101]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasikala.
Regarding claims 12-19, Sasikala discloses a synthetic/reduced graphene oxide (Sasikala at 5294 L col) derived from an amount of coal (anthracite, Id.) comprising a predetermined amount of impurities of nitrogen (~9%) and sodium (~4%; Se is present at <1/5 of the intensity of Na so it is being construed as being present at <1% (Sasikala at “Supplemental Figure 2”) which while for the precursor, given application of oxidation the impurity concentration would reduce though the Office cannot test to the degree of such but it would be expected to lie within ~0.1~15 atomic % (Id.) absent evidence to the contrary (See MPEP 2112 V as discussed supra. Sasikala at 5298 L col does detail that the heteroatoms contained in the anthracite do carry over to the GQD product).
As to claim 15, as discussed supra, given dopant presence, point defects would be present.

Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Remarkable electrochemical properties of electrochemically reduced graphene oxide towards oxygen reduction reaction are caused by residual metal-based impurities” to Wang et al. (hereinafter, “Wang at __”).
Regarding claims 12-20, Wang discloses a synthetic graphene/rGO (Wang at 19 R col) comprising a predetermined concentration of Mn (0.1931%, Id., as discussed above doping produces point defects) used in a battery. While the preamble states “from an amount of coal” and that the impurity must also come “from an amount of coal”, given the same impurity of Mn provided, there is not seen to be a patentable difference as claimed between the coal as the source and any other source as long as an impurity exists.

Claims 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu.
Regarding claims 12-14 and 17, Xu discloses a multi-doped (P, S, N, and O) graphene quantum dot (Xu at “Embodiment 1”, which is from anthracite) wherein a predetermined amount of the dopant atoms are derived from the coal (Id.) wherein P/S/N is present at 0.78%, 3.28%, 6.66% (totaling 10.72%). Given the presence of some O this also meets rGO (Id.).
Turning to claim 15, given the doping of heteroatoms in the G structure a point defect is considered to be inherently present absent evidence to the contrary. See MPEP 2112 V.

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759